Citation Nr: 0029554	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an increased disability 
rating for traumatic synovitis of the right knee, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's claim for a disability rating in 
excess of 20 percent for a right knee disability, described 
as traumatic synovitis.


REMAND

The veteran is seeking a disability rating in excess of 20 
percent for his service-connected right knee disability.  The 
veteran sustained injuries to his right knee during service, 
and the RO established service connection for a right knee 
disability shortly after the veteran's separation from 
service.  On medical examinations and in written statements, 
the veteran has complained of chronic and severe symptoms in 
his right knee, including pain, swelling, weakness, 
fatigability, and instability.  While earlier medical records 
contain some notations of instability of the veteran's right 
knee, the report of the most recent VA medical examination of 
the veteran, in October 1998, is phrased in such a way that 
it is unclear whether the examiner found instability of the 
knee.  The VA rating schedule takes the presence and severity 
of instability of the knee into account in rating 
disabilities of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).  Therefore, it is important to have a clear 
finding with regard to any instability in the veteran's right 
knee.  The Board will remand the case for a new examination, 
with particular emphasis on the question of instability in 
the veteran's right knee.  The Board notes that the veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
VA medical examination to clarify the 
current manifestations of his right knee 
disability.  The examiner should review 
the veteran's claims file and a copy of 
this remand prior to the examination.  In 
particular, the examiner should report 
whether there is objective evidence of 
instability in the veteran's right knee.  
If objective tests do not demonstrate 
instability, the examiner should provide 
an opinion as to whether the condition of 
the veteran's right knee is consistent 
with the history of giving way of the 
knee that the veteran has reported.  If 
the examiner finds that there is 
demonstrated or likely instability, the 
examiner should provide an opinion as to 
whether the instability is slight, 
moderate, or severe.  The examiner should 
explain the reasons for his or her 
conclusions.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 
- 4 -


- 1 -


